DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 March 2020 and 11 September 2020 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0056449 (Zhu).
In regards to independent claim 1, Zhu is directed to sinterable films and pastes as conductive die attach materials having advantageous properties for use in die semiconductor packages. (Abstract) 
The sintering films comprise at least one thermosetting resin or thermoplastic resin, one or more conductive fillers, and optionally an organic diluent. (¶11-¶16) The thermosetting resin or thermoplastic resin components, including the one or more epoxy monomers, polymers, or oligomers; the acrylic monomers, polymers, or oligomers, the phenolics; the novalacs; the polyurethanes; the cyanate esters; the polyvinyl alcohols; the polyesters; the polyureas; the polyvinyl acetal resins; the phenoxy resins; and/or the imide-containing monomers, polymers, or oligomers (e.g., the maleimides, bismaleimides, and polyimides) can be combined to form a binder. (¶65) The binder can be solid, semi-solid, or liquid. (¶65) 
The conductive filler can be silver or other metal or metal alloys. (¶66) 
Figures 1A-B and 2A-B depict sintering films prepared from the compositions having are manufactured in a flexible roll format. (¶139) In the flexible roll format, the film can be sandwiched between suitable substrates for use in those formats, including release liners, dicing tape, and the like. (¶139) The layers can be considered to be part of a base material as part of the claimed laminated structure. A die formed from the sintering films are joined with the film to a lead-frame to die attach bonding conditions and a sintering process is performed to attach the device. (¶142) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0056449 (Zhu) 
As to claims 2-4, Zhu does not explicitly set forth the outer diameter of the winding core. However, these would constitute chancing in size and proportion of the product. The only difference would be the recitation of dimensions. Therefore, the claimed product would not be distinguished over the prior art. (See MPEP 2144.04,IV,A) Further, such selection would be based on the intended use of the final product and the size and conditions of the further processing that the product would be subjected to. Such dimensions would also be controlled by the appropriate storage space and machinery utilized in the operations. 
As to claims 5-8,the resulting film of Zhu can have a thickness of 5 to about 50 microns. (¶105) This range overlaps the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784